Title: To Benjamin Franklin from James Parker, 14 June 1765
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Philadelphia. June 14. 1765.
Inclosed you will have as far a general State of the Accounts, as I could hitherto get done: by the Dates’ thereof, you will see part of them were done the latter End of February last, and some part just now: I have been at them this Spell but three Days, and my Business will not permit me to stay longer this Time: but as soon as ever it will permit, I will endeavour to examine those Matters that remain, and close them so far: if in the Mean Time we should not have the Pleasure of your Return, which we expect.
Since my last to you, I received one short Letter from you, by Capt. Robinson, who had a long Passage, the first and the last I have had: As I did not expect some Things in it, I confess I was a little struck. You say there, you “expect I shall give my Bond to Mrs. Franklin for the Money you have paid for me to Mr. Strahan, exclusive or unmix’d with any other Accounts” and, “that I should settle and account with Mr. Foxcroft for the Post-Office Allowance.” Now, as there was upwards of £100 Sterling due to me on the Post-Office Account about the first of Febry the Time you paid it, and I have ever since endeavour’d to keep off from taking any Post-Office Money, and more is due to me upon it, I flatter’d myself it would have been agreeable to you to have discounted that Way. And I was always conceited enough of your Goodness to think you would not be more severe upon me, than a Stranger, but in the same Letter you tell me Mr. Strahan was so generous as to forgive me the Interest, while you expect I should pay Interest for that Money, when good Part of it was really due then to me: However, as I expect daily to hear again from you about some other Matters, I shall do every Thing that can be even requested of me, with Justice. I have inform’d you, I had sent B. Mecom’s Printing-Materials round to Burlington, where I am doing a Book for Samuel Smith, called the History of New-Jersey: He does but 600 of them, and its thought will consist of between 25. and 30 Sheets 8vo. I had Thoughts of purchasing them: But being destressed on every Quarter, and the fatal Black-Act lately passed, must render printing of very little Consequence; so that I think I cannot afford to purchase them, unless they should come much cheaper than the Charge of them to Mecom; and indeed they are in many Things the Worse for Wear: I had rather pay for the Use of them, in printing this Book; but as to any Thing of this Matter, I hope we shall not differ: for they will be handier to dispose of at your Pleasure here than at New York; You have not sent one Word about Mecom’s Effects. They all remain in the Store-House in New-York waiting your Orders.
Mr. Foxcroft is now here: But my Attention with Mr. Hall, and he Mr. F. just come, and busy in putting his House in Order, has and does prevent our settling any Thing about my Allowance, and as he doubtless writes to you, all Things necessary relating to the Office, I have the less to say: Indeed, we seem to be in Suspense in Expectation of some Alterations in the Post-Office, as all Things else seems going topsy-turvey: and However, I may be too apt to be chagrin’d, and sometimes the true Old English Spirit of Liberty will rise within me, yet as there is a Necessity to acquiesce in the Chains laid on me, I endeavour at a patient Resignation, knowing it cannot be long e’er I go hence, and be no more: My Health sometimes seems to be restored, but at other Times I sensibly feel the Decays of Nature, and the Strokes of Disease. I think I cannot say quite tho’ very near as Cardinal Woolsey did: tho’ I have not served my God so faithfully as I have you, yet I am of Opinion, he will not cast me off, in my old Age. With all Respects remain Your most obliged Servant
James Parker.
 
Addressed: For / Dr Benjamin Franklin / Craven-Street / London
Endorsed: Mr J Parker
